Citation Nr: 0119392	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-22 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.

2.  Entitlement to service connection for peptic ulcer.

3.  Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.   



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had recognized guerilla service from October 1944 
to July 1945.

This appeal to the Board of Veterans Appeals (the Board) is 
brought from determinations in December 1998 and January 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Philippines.  In December 1998 the RO 
determined that the claims of entitlement to service 
connection for osteoarthritis and peptic ulcer were not well 
grounded.  In January 1999 the RO denied entitlement to a 
permanent and total disability rating for pension purposes.

The appellant requested, was scheduled for, but failed to 
appear for a hearing before a Travel Member of the Board at 
the RO in April 2001, thereby constituting a withdrawal of 
the request for such hearing.


FINDINGS OF FACT

1.  Osteoarthritis and peptic ulcer were not shown in active 
service.

2.  Osteoarthritis and peptic ulcer were not shown disabling 
to a compensable degree during the first post service year.

3.  There is no probative, competent medical evidence of 
record relating any osteoarthritis or peptic ulcer to service 
on any basis. Nor are such disorders shown by the evidence of 
record.

4.  The service department has certified that the appellant 
had no active military service of 90 days or more with at 
least 1 day being during a period of war or discharge or 
release from service during a period of war for service-
connected disability. 



CONCLUSIONS OF LAW

1.  Osteoarthritis was not incurred in or aggravated by 
active service; nor may service connection be presumed for 
osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  Peptic ulcer was not incurred in or aggravated by active 
service; nor may service connection be presumed for peptic 
ulcer.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; VCAA of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.303, 3.307, 3.309.

3.  The criteria of "veteran" for purposes of the appellant's 
entitlement to VA nonservice connected disability pension 
benefits have not been met as a matter of law.  38 U.S.C.A. 
§§ 101(2), 106, 1521 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.1(d), 3.6, 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of the appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Start. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, subpart (a), 114 Stat. 2096 
(2000).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id.

In the case at hand, the Board finds that the duty to assist 
has been met under the new law.

The appellant has been provided with notice of what is 
required to substantiate his claim pursuant to VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  In this regard, 
the evidence shows the RO provided the veteran with a copy of 
the December 1998 and January 1999 determinations, and the 
June 1999 statement of the case.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant and nothing was 
forthcoming.  The RO also afforded the appellant the 
opportunity to identify any additional evidence, or sources 
thereof, pertinent to his claim, which could be the subject 
of acquisition by the RO, such as to be obtained and 
associated with the claims file.  Again, nothing further in 
that regard was forthcoming.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist him as mandated by the VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as 38 U.S.C. § 5103A).
In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  In this case, the Board finds that 
the appellant is not prejudiced by its consideration of his 
claims pursuant to this new law.  As set forth above, VA has 
already met all obligations to the appellant under this new 
law.  Moreover, the appellant has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal.  He was afforded the opportunity to 
provide oral testimony before a Travel Member of the Board at 
the RO; however, he failed to report for the scheduled 
hearing.

In view of the foregoing, the Board finds that he will not be 
prejudiced by its actions, and that a remand for adjudication 
by the RO of his claims under the new law would only serve to 
further delay resolution of his claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claims on 
the merits.

I.  Service connection
Criteria

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).

If not shown during service, service connection may be 
granted for osteoarthritis or ulcer disease if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  


When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt in resolving each such issue. See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran (or appellant, as applicable) need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
VCAA of 2000.


Factual Background

The only documentation from service relates to a processing 
affidavit dated in August 1947 on which there is no reference 
to either osteoarthritis or peptic ulcer.  

The appellant provided VA Forms 21-4142 in 1998 for records 
from the Pimentel Medical Clinic.  VA sent inquiry to that 
source for records but no response was received.


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and therefore, the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

In this case, the available service records are minimal, but 
what is available is entirely negative for reference to 
either arthritis or peptic ulcer.

The Board reiterates that the RO has been unable to obtain 
the veteran's service medical records.  Where the veteran's 
service medical records are lost or destroyed, the Board's 
obligation to explain its findings and conclusion is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In the veteran's case at hand, there is no clinical evidence 
to sustain that the appellant had either a peptic ulcer or 
osteoarthritis within a year of separation from service, or 
furthermore, that if he has either at present and there is no 
medical evidence of record in this regard, that either is the 
result of or in any way due to service.  

At this time, the Board reiterates the three basic 
requirements for service connection: (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

In this case, other than the appellant's own comments, there 
is basically no objective documentation of any of the three 
basic requirements.  

And as a layperson, the appellant is not qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as whether the 
veteran has either osteoarthritis or peptic ulcer and whether 
either is related to service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board finds that the appellant has not presented or 
identified probative medical evidence current osteoarthritis 
or a peptic ulcer.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (holding that the veteran was not entitled to service 
connection where there was a total lack of evidence of any 
hypertension existing since service).  Consequently, the 
Board must deny the appellant's claim of entitlement to 
service connection.

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application to reopen these claims.  See Graves v. Brown, 
8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claims of 
entitlement to service connection for osteoarthritis and 
peptic ulcer.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


II.  Nonservice-connected pension
Criteria

As a threshold matter, the United States Court for of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, the 
Court) has held that one claiming entitlement to VA benefits 
must qualify as a claimant by submitting evidence of service 
and character of discharge for the appellant upon whose 
service the entitlement relies.  See Aguilar v. Derwinski, 2 
Vet. App. 21 (1991) and Grottveit v. Brown, 5 Vet. App. 91, 
92 (1993).  

The provisions of 38 C.F.R. § 3.203 govern the evidentiary 
requirements for establishing service for VA benefits 
purposes.  Duro v. Derwinski, 2 Vet. App. 530, 531-32 (1993).  


The evidence required to establish entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits is set forth in 38 C.F.R. § 3.203 (2000).  

Under authority of 38 U.S.C.A. § 106, the provisions of 38 
C.F.R. § 3.6 (2000) set forth what constitutes a duty period 
for veteran status. 

The regulations provide that when the claimant submits no 
evidence of service or the evidence does not conform to the 
requirements of C.F.R. § 3.203(a), the VA shall request 
verification of service from the service department.  38 
C.F.R. § 3.203(c).  

In this regard, VA shall request verification of service from 
the service department.  VA is bound by the findings and 
specifically the official records of the service department 
with regard to establishing service in the United States 
Armed Forces.  See, i.e., Sheets v. Derwinski, 2 Vet. App. 
510 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

For non-service-connected disability pension, the law 
provides that a pension be paid to a "veteran of a period of 
war . . . who is permanently and totally disabled from non-
service-connected disability not the result of the veteran's 
willful misconduct. . . ." 38 U.S.C. § 1521.

And "[s]ervice department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, op. cit.; see also 38 C.F.R. § 3.203.

As noted above, in general, for purposes of nonservice-
connected pension benefits, the United States Congress has 
imposed certain restrictions.  


Under 38 U.S.C.A § 107(a) (West 1991 & Supp. 2000), what 
constitutes appropriate service as a qualification for 
nonservice-connected pension benefits is set forth, and the 
Constitutionality of these restrictions has been upheld.  See 
Quiban v. Veterans Administration, 928 F.2d. 1154, 1158 (D.C. 
Cir. 1991); and Bravo v. Derwinski, 21 Vet. App. 609 (1991).  

Specifically, under 38 U.S.C.A. § 107(a), pension eligibility 
is not extended to those serving only as a guerrilla and this 
service does not qualify for nonservice-connected pension 
benefits.


Factual Background

The appellant was born in 1909.  

The appellant has been certified as having had guerrilla 
service as identified above.


Analysis

Notwithstanding his arguments to the contrary; or the 
appellant's view as to what should be rather than what is at 
present, in view of the herein concerned service, as 
certified by the service department, and the applicable law, 
the Board must conclude that the appellant does not meet the 
eligibility criteria for an award of pension benefits.  

In light of the previously noted legal and factual bases upon 
which this case is predicated, the Board must conclude that 
the appellant's claim lacks legal merit.  

It is noteworthy that service department findings as to facts 
of service in the U.S. Armed Forces are binding upon VA for 
purposes of entitlement to VA benefits.  See Duro v. 
Derwinski, and Dacoron v. Brown, op. cit.  In this case, all 
due process has been fulfilled.

On the basis of all the evidence of record, there is no 
demonstration of valid active duty service.  Given the fact 
that records are in the file showing the claimant's service; 
that legal authorities have reviewed and certified that there 
is no evidence of his having the appropriate status and there 
does not appear to be any additional evidence which would in 
the Board's view warrant VA again asking the service 
department to verify military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994). 

The Board concludes that inasmuch as the service department's 
verification of service is binding on VA, the appellant is 
not a "veteran" for VA pension purposes as a matter of law.

The Board has carefully reviewed the entire record in this 
case.  However, in this respect, the Court has held that in a 
case such as this, where the law is dispositive, the 
provisions of 38 U.S.C.A. § 5107 are not for consideration, 
and the claim should be denied based upon the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to service connection for osteoarthritis and 
peptic ulcer is denied.

The claimant does not meet the basic eligibility requirements 
as a "veteran" for the purpose of entitlement to VA 
nonservice-connected pension; the benefit sought on appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



